NO. 07-12-0240-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL D

                                  DECEMBER 17, 2012
                            _____________________________

                                MICHAEL EARL PEDDICORD,

                                                                           Appellant
                                                 v.

                                    THE STATE OF TEXAS,

                                                                           Appellee
                            _____________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

               NO. 22,774-C; HONORABLE ANA ESTEVEZ, PRESIDING
                         _____________________________

                                 Memorandum Opinion
                            _____________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Michael Earl Peddicord was convicted after an open guilty plea of burglary of a

habitation and sentenced to twenty-eight years confinement. That conviction was

enhanced by a prior felony conviction.

      Appellant’s appointed counsel filed a motion to withdraw, together with an

Anders1 brief, wherein he certified that, after diligently searching the record, he

concluded that the appeal was without merit. Along with his brief, appellate counsel

      1
       Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
filed a copy of a letter sent to appellant informing him of counsel’s belief that there was

no reversible error and of appellant’s right to file a response pro se. By letter dated

October 5, 2012, this court also notified appellant of his right to file his own brief or

response by November 5, 2012, if he wished to do so. To date, a response has not

been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included the sufficiency of the evidence to

support the plea of guilty and the punishment assessed. However, he also explained

why the issues were without merit. Indeed, before guilt was adjudicated, the State had

presented ample testimony allowing the factfinder to conclude that appellant committed

the crime to which he pled guilty beyond reasonable doubt.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any arguable error pursuant to Stafford

v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991).         After doing so, we concur with

counsel’s conclusions.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                Brian Quinn
                                                Chief Justice



Do not publish.




                                            2